

116 HRES 1108 IH: Expressing support for designation of the week of September 13, 2020, through September 20, 2020, as “Balance Awareness Week”.
U.S. House of Representatives
2020-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1108IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2020Ms. Johnson of Texas submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for designation of the week of September 13, 2020, through September 20, 2020, as Balance Awareness Week.Whereas vestibular (inner-ear-balance) disorders are underdiagnosed and undertreated;Whereas as many as 35 percent of adults 40 years of age and older in the United States, approximately 69,000,000 people in the United States, have experienced some form of vestibular dysfunction;Whereas 80 percent of people 65 years of age and older have experienced dizziness;Whereas vestibular disorder patients may consult four or more physicians and spend 50 months or more in their search for a diagnosis;Whereas the Vestibular Disorders Association celebrates Balance Awareness Week to reduce the time it takes to diagnose a vestibular disorder by helping patients recognize their symptoms and encouraging them to seek help from a qualified vestibular specialist; andWhereas the week of September 13, 2020, through September 20, 2020, would be an appropriate week to designate as Balance Awareness Week: Now, therefore, be itThat the House of Representatives—(1)supports the designation of Balance Awareness Week; and(2)recognizes the importance of raising public awareness about vestibular disorders.